Order, Supreme Court, New York County, entered on May 11, 1976, directing appellant to serve a second supplemental bill of particulars or be precluded from offering evidence in support of its second affirmative defense, unanimously modified, on the law, the facts, and in the exercise of discretion, to the extent of directing plaintiff to submit to examination before trial without further delay and requiring appellant to serve such further bill of particulars within 30 days after completion thereof, and otherwise affirmed, without costs or disbursements. *830Since it appears that the present officers and directors of appellant are unfamiliar with the services allegedly rendered by plaintiff, and the information sought is not within their personal knowledge but can be obtained through an examination before trial of plaintiff, the drastic remedy of a final order of preclusion should not be granted until such examination, which was expeditiously noticed, is completed. Concur&emdash;Markewich, J. P., Murphy, Birns, Capozzoli and Nunez, JJ.